Citation Nr: 1621987	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  14-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This matter was previously before the Board in June 2015, when it was remanded for additional development.  The requested actions have been undertaken, and the case has since returned to the Board for adjudication.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's obstructive sleep apnea was initially manifested during; or is otherwise etiologically related to, his active military service; or that it was caused or permanently aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea, to include as due to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board previously remanded the Veteran's claim for additional development.  In pertinent part, the Board remanded the claim in June 2015 to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed sleep apnea disability, to obtain any outstanding VA treatment records pertaining to the Veteran's sleep apnea dated after September 2014, to request that the Veteran provide information regarding any outstanding private treatment for sleep apnea, and, if necessary, to attempt to obtain any outstanding private treatment records.  The RO obtained VA treatment records dated after September 2014 from the Fayetteville VA Medical Center (VAMC).  In September and November 2015, the RO sent the Veteran a letter requesting that he submit any outstanding private treatment records pertaining to his claimed condition or that he identify any such records so that the RO may assist in obtaining them.  In response, the Veteran submitted private treatment records in November 2015 from the Cape Fear Neurology Associates.  As will be explained in further detail below, the Veteran was afforded a VA examination in November 2015 that substantially complied with the Board's June 2015 remand directives.  Finally, in February 2016, the RO readjudicated the Veteran's claim in a Supplemental Statement of the Case.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its prior remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

	Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO provided pre-adjudication VCAA notice, by letter, in October 2011.  The Board finds that VA has therefore fulfilled its duty to notify the Veteran.  
	Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records, post-service medical treatment records, Social Security Administration records, and lay statements have been associated with the record.  

The Veteran was afforded a VA sleep apnea examination in March 2012.  The examiner reviewed the Veteran's claims file, conducted an examination of the Veteran, and provided an opinion as to whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  In April 2012, a VA examiner rendered a supplemental medical opinion regarding whether the Veteran's sleep apnea was caused by his service-connected PTSD.  A third VA medical opinion was issued in August 2013 regarding whether the Veteran's sleep apnea was aggravated beyond its natural progression by the Veteran's PTSD.  The Board remanded the instant claim in June 2015 for an additional VA examination to obtain an opinion regarding the etiology of the Veteran's sleep apnea, as there was no opinion of record addressing direct service connection, and the opinions of record did not explicitly address whether the Veteran's sleep apnea was worsened beyond its natural progression by PTSD.  For reasons that are unclear from the record, it appears that the Board overlooked the August 2013 VA medical opinion regarding aggravation when it issued the June 2015 remand order.  

The Veteran was afforded a VA sleep apnea examination in November 2015.  The examiner provided opinions as to whether the Veteran's sleep apnea was caused by the Veteran's active service or his service-connected PTSD.  Although the examiner did not specifically provide an opinion as to whether the Veteran's sleep apnea was aggravated by service-connected PTSD, the Board finds that this error was harmless; as the August 2013 examiner already provided an opinion regarding aggravation that was adequately supported by rationale, a supplemental opinion was not needed.  

The Board observes that in a March 2016 statement, the Veteran suggested that the November 2015 VA examination was inadequate.  Specifically, the Veteran claimed that the examiner formed an opinion regarding the Veteran's claimed condition before interviewing and examining the Veteran, as the examiner stated that "in his opinion, sleep apnea ha[d] nothing to do with PTSD."  

The Board has considered the Veteran's contentions.  A review of the November 2015 VA examination report indicates that the examiner reviewed the Veteran's service and post-service medical records, including those from private physicians, conducted an examination of the Veteran, and offered medical opinions based on his examination of the Veteran, the Veteran's medical history, the Veteran's contentions, and relevant medical literature.  Thus, despite the Veteran's claim that the examiner already formed an opinion regarding his claimed condition prior to the examination, it appears that the November 2015 VA examination was both thorough and adequate.  

Thus, in light of this history, and when considered as a whole, the VA examinations that were provided were thorough and fully adequate, and the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for sleep apnea.  As set forth in several statements, the Veteran maintains that his service-connected PTSD has severely affected his sleep since 2004.  The Veteran claims that due to chronic sleep disturbance, he sleeps as little as 4 hours each night.  To further support his claim, in his May 2012 notice of disagreement and January 2014 Form 9, the Veteran noted that in other cases, the Board has previously granted service connection for sleep apnea on a secondary basis due to service-connected PTSD.  

In reports of medical examination dated in February 1966, April 1969, September 1975, April 1978, July 1983, May 1987, April 1988, and May 1990, the Veteran was clinically evaluated as normal with the exception of identifying body marks, scars, or tattoos, and there were no noted sleep- or respiratory-related defects or diagnoses.  In reports of medical history dated in February 1966, April 1969, and May 1990, the Veteran denied a history of frequent trouble sleeping; ear, nose, or throat trouble; or respiratory conditions.  According to a December 1980 service treatment record, the Veteran complained of sleep difficulty due to leg pain, in addition to bowel-related issues.  The Veteran was assessed with constipation secondary to medication.  The Veteran's service treatment records are negative for diagnoses of, or treatment for, sleep apnea.  

Following service, the Veteran was diagnosed with PTSD in a June 2004 psychiatric evaluation by private psychiatrist Dr. J. Lindgren; the psychiatric evaluation notes that the Veteran's PTSD symptoms included chronic sleep disturbance.  The Veteran was sleeping as little as 4 hours per night, and his sleep was characterized as always disturbed.  

Private treatment records from the Goldsboro Psychiatric Clinic dated from May 2005 to July 2009 note that the Veteran was sleeping between 3 and 5 hours per night, on average, and that the Veteran woke 1 to 3 times per night.  

A December 2005 private treatment record from Cape Fear Neurology Associates pertaining to a follow-up regarding headaches notes concerns of sleep difficulty, sleep irregularity, and chronic insomnia.  

A May 2007 private treatment record from Cape Fear Neurology Associates indicates that the Veteran was experiencing sleep disruption, difficulty maintaining sleep, and daytime sleepiness.  The assessment includes a variety of "chronic complex posttraumatic concerns," including sleep disruption, insomnia, and clinical obstructive sleep apnea syndrome versus mixed sleep disorders.  The Board notes that based on prior treatment records from Cape Fear Neurology Associates, it appears that "posttraumatic concerns" is a reference to the Veteran's non-service connected history of head trauma rather than his PTSD diagnosis.  

A June 2007 polysomnogram report from Cape Fear Neurology Associates includes a diagnosis of chronic clinical obstructive sleep apnea syndrome with hypersomnia, sleep disturbance, insomnia with hypersomnia, excessive daytime hypersomnia, and fatigue.  Recommendations included CPAP titration, ideal body weight maintenance, and minimizing and/or avoiding alcohol and tobacco consumption.  An October 2007 continuous positive airway pressure report from Cape Fear Neurology Associates includes the same diagnosis.  A July 2008 treatment record from Cape Fear Neurology Associates indicates that snoring, sleep disturbance, tiredness, and fatigue were among the Veteran's concerns.  A polysomnogram follow-up was recommended.  

Private treatment records from the Goldsboro Psychiatric Clinic dated between February and May 2010 note that the Veteran was sleeping between 3 and 4 hours per night.  
A March 2011 sleep analysis report from United Sleep Medicine of Fayetteville includes diagnoses of sleep disordered breathing/obstructive sleep apnea, mild range with snoring; mild periodic limb movements; and a note to consider insomnia among clinically relevant possibilities.  Recommendations included overnight sleep hygiene promotion, ideal body weight maintenance, and minimizing and/or avoiding alcohol and tobacco consumption.  

In a November 2011 letter, the Veteran's psychiatrist at the Goldsboro Psychiatric Clinic wrote that it was at least as likely as not that the Veteran's PTSD contributed to his sleep apnea condition.  No rationale was offered in support of this statement.  

The Veteran was afforded a VA sleep apnea examination in March 2012.  The examination report provides that the Veteran was diagnosed with obstructive sleep apnea in 2007 and that the Veteran was sleeping 3 to 4 hours per night.  The examination report indicates that the Veteran was using CPAP therapy with some success.  Symptoms attributable to the Veteran's sleep apnea included persistent daytime hypersomnolence.  The examiner opined that it was at least as likely as not that the Veteran's sleep apnea had been aggravated by his service-connected PTSD.  In support of his opinion, the examiner noted that several Board decisions had recognized that PTSD might aggravate sleep apnea and/or other sleep disorders.  The examiner added that although he had "yet to find any peer reviewed medical research to add further support to the thesis, it certainly seem[ed] intuitive."  

In April 2012, a supplemental VA medical opinion was rendered.  According to the examiner, the Veteran's sleep apnea was less likely than not caused by, or a result of, the Veteran's PTSD.  In support of her conclusion, the examiner provided that sleep apnea occurs when the muscles in the back of the throat, which support the soft palate, tonsils, and tongue, relax.  According to the examiner, when these muscles relax, the airway narrows or closes upon inhaling, and breathing momentarily stops.  The examiner added that risk factors for developing sleep apnea include aging, increased neck circumference due to weight gain, tobacco use, and hypertension.  The examiner concluded that based on review of the evidence, a clinical examination of the Veteran, and medical literature, there was not a causal association between the Veteran's sleep apnea and his PTSD.  The examiner stressed that there was no medical literature found to support a conclusion that PTSD causes sleep apnea, and there was no physiological basis upon which to assert that PTSD causes sleep apnea.  The examiner opined that instead, the Veteran's sleep apnea was most likely caused by his weight gain, aging, and non-service connected hypertension.  

The April 2012 examiner rendered an additional VA medical opinion in August 2013.  According to the examiner, the Veteran's sleep apnea was less likely than not aggravated beyond its natural progression by his service-connected PTSD.  The examiner described sleep apnea as a physical breathing disorder caused by relaxation of the muscles in the back of the throat and stated that PTSD does not affect the physical mechanics of breathing.  The examiner detailed that the Veteran was not diagnosed with sleep apnea until approximately 4 years after his PTSD diagnosis; in addition, the Veteran's sleep apnea was well-controlled and reflected the natural progress of the disease.  The examiner added that no medical literature was found to support a conclusion that PTSD can aggravate sleep apnea and that there was no physiological basis upon which to assert that PTSD aggravates sleep apnea.  The examiner opined that the Veteran's sleep apnea was most likely aggravated by his increased neck circumference due to weight gain, tobacco use, and hypertension.  

The Veteran was afforded an additional VA sleep apnea examination in November 2015.  According to the examination report, the Veteran was using CPAP therapy for his sleep apnea and reported persistent daytime hypersomnolence.  The examiner opined that it was less likely than not that the Veteran's sleep apnea manifested in, or was otherwise caused by, his active service.  The examiner acknowledged an in-service complaint of sleep issues pertaining to a lumbar condition, but detailed that the Veteran's service treatment records failed to demonstrate respiratory- or snoring-related complaints.  The Board observes that based on a review of the Veteran's service treatment records, there was a single sleep-related complaint in December 1980 that was attributed to leg pain, and the Veteran's leg pain appears to have been related to a lumbar condition.  The examiner stressed that there was no documentation of any respiratory-related complaints or symptoms consistent with obstructive sleep apnea prior to 2007, more than 15 years after the Veteran's separation from service.  The examiner added that although the Veteran reported that he has had breathing- and snoring-related issues for many years, and that his wife witnessed apneic episodes, the Veteran was unable to report a specific onset date for these symptoms.  The examiner also noted that obstructive sleep apnea is a chronic condition that is related to the anatomy of the posterior pharynx and the upper airway, and that it is more common among overweight or elderly individuals.  

The examiner also opined that it was less likely than not that the Veteran's sleep apnea was caused by his service-connected PTSD.  The examiner noted that the Veteran's reported PTSD symptoms included decreased sleep and nightmares.  The examiner explained that obstructive sleep apnea symptoms were reported during a neurological evaluation for unrelated symptoms in May 2007 and that the Veteran was diagnosed with obstructive sleep apnea in June 2007; however, there were no respiratory complaints or reported symptoms consistent with obstructive sleep apnea in medical treatment records dated prior to 2007.  The examiner stated that he conducted an extensive review of available medical literature, which included multiple studies that commented on an increased prevalence of obstructive sleep apnea in patients with PTSD, particularly veterans with PTSD.  According to the examiner, while studies have proposed a mechanism by which sleep apnea predisposes one to PTSD, or can materially worsen PTSD symptoms, there were no available studies that purported a mechanism by which PTSD can cause or worsen sleep apnea.  Noting that obstructive sleep apnea is a chronic condition related to the anatomy of the posterior pharynx and the upper airway, the examiner stated that there is no proposed mechanism by which a mental health condition can have a pronounced enough effect on the anatomy of the pharynx to produce symptoms.  

	Analysis

As noted above, to establish service connection for the Veteran's claimed sleep apnea disability, there must be evidence of: a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Given the Veteran's diagnosis of obstructive sleep apnea, the Shedden element of a current disability is met.  See id.  However, a veteran seeking disability benefits must generally establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  See id.; see also 38 C.F.R. § 3.310(a)-(b).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's sleep apnea is not warranted.  

The weight of the evidence is against a finding that the Veteran's sleep apnea initially manifested in, or is otherwise etiologically related to, his active service.  As noted in the November 2015 VA examination report, the Veteran's service treatment records contain a single sleep-related complaint due to lumbar pain; however, they do not contain complaints related to respiratory issues or snoring.  Further, there is no documentation of any respiratory complaints or reported symptoms consistent with obstructive sleep apnea prior to 2007, more than 15 years after the Veteran's separation from active service.  The November 2015 VA examiner acknowledged the Veteran's reports of loud snoring over a period of many years and of his wife witnessing apneic episodes, but given the Veteran's inability to provide an approximate onset date, and the lack of documented obstructive sleep apnea symptoms or relevant respiratory complaints prior to 2007, the examiner was unable to establish an earlier onset date.  

The Board notes that the passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  In addition to the passage of time between the Veteran's active service and documentation of a sleep apnea diagnosis or relevant symptoms, the examiner noted that obstructive sleep apnea is more common among overweight or elderly individuals.  Based on the examiner's discussion of the Veteran's medical history, the Veteran's reports, and the nature and possible causes of sleep apnea, the examiner offered adequate explanations to support his opinion that the Veteran's sleep apnea is less likely than not related to his active service.  As such, entitlement to service connection is not warranted on a direct basis.  

With respect to establishing service connection on a secondary basis, the weight of the evidence of record is against a finding that the Veteran's sleep apnea was caused, or aggravated, by his service-connected PTSD.  

Although the Veteran has maintained his sleep apnea is the result of his service-connected PTSD, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the April 2012 and August 2013 VA medical opinions, in addition to the November 2015 VA examination report, offer the most probative and ultimately persuasive evidence regarding the question of whether the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  

In opining that the Veteran's sleep apnea was less likely than not caused by his service-connected PTSD, the April 2012 and November 2015 VA examiners explained that obstructive sleep apnea is a condition related to the anatomy of the pharynx and the upper airway.  Given the nature of obstructive sleep apnea and the absence of a proposed mechanism by which a mental health condition, such as PTSD, can have a pronounced effect on the anatomy of the pharynx to produce symptoms, both examiners reasoned that there is no physiological basis upon which to assert that PTSD causes sleep apnea.  Moreover, both examiners noted that there was no medical literature to support a conclusion that PTSD causes sleep apnea.  Additionally, based on the April 2012 opinion, the Veteran's sleep apnea was most likely caused by several known risk factors associated with the disorder, including increased neck circumference due to weight gain, aging, and hypertension.  

With respect to possible aggravation of the Veteran's sleep apnea by service-connected PTSD, the August 2013 VA examiner opined that the Veteran's sleep apnea was less likely than not aggravated beyond its natural progression by PTSD.  The examiner explained that unlike sleep apnea, which is a physical breathing disorder, PTSD does not affect the physical mechanics of breathing.  The examiner also noted that in addition to the fact that the Veteran was not diagnosed with sleep apnea until several years after being diagnosed with PTSD, the Veteran's sleep apnea was well-controlled and was reflective of the natural progress of the disease.  Additionally, there was neither medical literature nor a physiological basis to support a conclusion that PTSD can aggravate sleep apnea.  According to the examiner, the Veteran's sleep apnea was most likely aggravated by increased neck circumference due to weight gain, tobacco use, and hypertension.  

The Board acknowledges that in a November 2011 letter, the Veteran's private psychiatrist opined that it was at least likely as not that the Veteran's PTSD contributed to his sleep apnea.  As noted above, the November 2011 letter did not include supporting rationale.  Further, the question before the Board is not simply whether PTSD contributed to the Veteran's sleep apnea, it is whether the Veteran's PTSD caused or aggravated the Veteran's sleep apnea beyond its natural progression.  Accordingly, the Board affords limited probative value to this opinion.  

The Board also acknowledges the March 2012 VA examiner's opinion that it was at least as likely as not that the Veteran's sleep apnea was aggravated by his PTSD.  However, in support of his opinion, the examiner relied on the fact that several Board decisions have recognized that PTSD might aggravate sleep apnea and/or other sleep disorders.  Further, the examiner provided that possible aggravation due to PTSD "seemed intuitive" despite his acknowledged inability to find any pertinent, peer-reviewed medical literature to support such a conclusion.  Given the examiner's rationale, the Board affords limited probative value to the examiner's opinion.  

First, the examiner relied on 2 prior Board decisions to support his conclusion.  However, prior Board decisions are generally non-precedential and are therefore not binding on other claims.  See 38 C.F.R. § 20.1303 (noting that previously issued Board decisions will be considered binding only with regard to the specific case decided).  While the Board may consider a previous decision to the extent that it reasonably relates to a current appeal, each case presented to the Board is decided on the basis of the individual facts of the case and in light of applicable procedure and substantive law.  Id.  Thus, although the previous claims referenced in the March 2012 VA examination report and May 2012 notice of disagreement reflect that the Board has granted service connection for sleep apnea on the basis that it was caused or aggravated by service-connected PTSD, these Board decisions do not constitute medical evidence and do not adequately support the March 2012 VA examiner's opinion that it is at least as likely as not that the Veteran's PTSD aggravated his sleep apnea.  Second, the only other rationale on which the March 2012 VA examiner relied was an intuition that PTSD might aggravate sleep apnea, even though he acknowledged that he was unable to find pertinent peer-reviewed medical literature to support such a conclusion.  Further, although the examiner stated that the relationship between PTSD and sleep apnea seemed "intuitive," he failed to explain how the Veteran's sleep apnea was aggravated by his service-connected PTSD.  Thus, the rationale that the examiner offered in support of his opinion does not adequately support his conclusion regarding the Veteran's disability, and the Board therefore affords limited probative value to his opinion.  

In summary, the most probative evidence of record indicates that it is less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected PTSD.  Despite the medical opinions noted above that assert that the Veteran's PTSD contributed to, or aggravated, his sleep apnea, these medical opinions are significantly outweighed by the opinions of the April 2012, August 2013, and November 2015 VA examiners, which include discussions of the Veteran's medical history, relevant medical background and literature, and adequate explanations to support the conclusion that it is less likely than not that the Veteran's service-connected PTSD caused or aggravated his sleep apnea beyond its natural progression.  As such, entitlement to service connection on a secondary basis is not warranted.  

In reaching this conclusion, the Board has carefully considered the Veteran's assertions and notes that there is no indication that the Veteran has medical training or expertise.  Thus, as a lay witness, the Veteran is competent to report on factors such as his medical history and observable symptomatology, such as difficulty sleeping.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Further, the Board has no reason to doubt the Veteran's claim that he experiences chronic sleep disturbance and sleeps as little as 4 hours each night.  Nevertheless, determining the potential cause(s) of obstructive sleep apnea, a sleep disorder that involves the respiratory system, is beyond the scope of lay observation; thus, a determination as to the etiology of the Veteran's sleep apnea requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his sleep apnea.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  

In summary, the most probative evidence of record does not support a finding that the Veteran's service-connected PTSD caused, or aggravated, his sleep apnea.  Additionally, there is no probative opinion suggesting that there exists a nexus between the Veteran's sleep apnea and his active duty service.  Accordingly, the weight of the evidence is against a finding that the Veteran's sleep apnea is caused by, or otherwise etiologically related to, his active service, to include his service-connected PTSD.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for obstructive sleep apnea, to include as due to service-connected PTSD, is denied.  



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


